                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION

AMANDA D. MEYERS                                                                         PLAINTIFF

vs.                                    Civil No. 3:18-cv-03074

NANCY A. BERRYHILL                                                                    DEFENDANT
Acting Commissioner, Social Security Administration

                                   MEMORANDUM OPINION

       Amanda D. Meyers (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying her applications for a

period of disability, Supplemental Security Income (“SSI”), and Disability Insurance Benefits (“DIB”)

under Titles II and XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed her disability applications on December 16, 2015. (Tr. 34). In her

applications, Plaintiff alleges being disabled due to bipolar disorder, panic disorder, generalized

anxiety disorder, and borderline personality disorder. (Tr. 266). Plaintiff alleges an onset date of

August 1, 2000. (Tr. 34). These applications were denied initially and again upon reconsideration.


        1
           The docket numbers for this case are referenced by the designation “ECF No. ____” The
 transcript pages for this case are referenced by the designation “Tr.”

                                                  1
(Tr. 81-134).

        Plaintiff requested an administrative hearing on her denied applications, and this hearing

request was granted. (Tr. 152-168). Plaintiff’s administrative hearing was held on July 20, 2017 in

Harrison, Arkansas. (Tr. 49-80). At this hearing, Plaintiff was present and was represented by

counsel, Rick Spencer. Id. Plaintiff and Vocational Expert (“VE”) Debra Steel testified at this

hearing. Id. At this hearing, Plaintiff also testified she was thirty-six (36) years old, which is defined

as a “younger person” under 20 C.F.R. § 404.1563(c) (2008). (Tr. 55).

        At this hearing, the ALJ entered an unfavorable decision on her disability applications. (Tr.

31-48). In this decision, the ALJ found Plaintiff met the insured status requirements of the Act

through March 31, 2017. (Tr. 37, Finding 1). The ALJ determined Plaintiff had not engaged in

Substantial Gainful Activity (“SGA”) since August 1, 2000, her alleged onset date. (Tr. 37, Finding

2). The ALJ determined Plaintiff had the following severe impairments: degenerative disc disease

of the lumbar spine, bipolar disorder with depression, generalized anxiety disorder, and borderline

personality disorder. (Tr. 37, Finding 3). Despite being severe, the ALJ determined Plaintiff did not

have an impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 37-39, Finding 4).

        In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her RFC.

(Tr. 39-43, Finding 5). First, the ALJ evaluated Plaintiff’ subjective complaints and found they were

not entirely credible. Id. Second, the ALJ determined Plaintiff had the following RFC:

        After careful consideration of the entire record, the undersigned finds that the claimant
        has the residual functional capacity to perform sedentary work as defined in 20 CFR
        404.1567(a) and 416.967(a) except she is limited to performing jobs involving simple
        tasks and simple instructions, and she can have only incidental contact with the public.

Id.


                                                    2
       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and found Plaintiff was

unable to perform her PRW. (Tr. 43, Finding 6). The ALJ considered Plaintiff’s ability to perform

other work existing in significant numbers in the national economy. (Tr. 43-44, Finding 10). The

VE testified at the administrative hearing regarding this issue. Id. Based upon this testimony, the

ALJ determined Plaintiff retained the capacity to perform the following three occupations: (1)

ampoule sealer (sedentary, unskilled) with 21,400 such jobs in the nation and 170 such jobs in the

state; (2) escort vehicle driver (sedentary, unskilled) with 158,845 such jobs in the nation and 1,665

such jobs in the state; and (3) fishing reel assembler (sedentary, unskilled) with 24,840 such jobs in

the nation and 365 such jobs in the state. Id. Based upon this finding, the ALJ determined Plaintiff

had not been under a disability, as defined by the Act, from August 1, 2000 through the date of his

decision or through December 13, 2017. (Tr. 44, Finding 11).

       Plaintiff sought review with the Appeals Council. On May 31, 2018, the Appeals Council

denied this request for review. (Tr. 1-7). On July 5, 2018, Plaintiff filed a Complaint in this matter.

ECF No. 1. Both Parties have filed appeal briefs and have consented to the jurisdiction of this Court.

ECF No. 7, 14-15. This case is now ready for determination.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision, the

                                                  3
Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. See

Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is possible

to draw two inconsistent positions from the evidence and one of those positions represents the

findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d 1065,

1068 (8th Cir. 2000).

        It is well established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one year

and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel, 160

F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines a

“physical or mental impairment” as “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that his or her

disability, not simply his or her impairment, has lasted for at least twelve consecutive months. See

42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses the

familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently engaged

in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that significantly

limits the claimant’s physical or mental ability to perform basic work activities; (3) whether the

claimant has an impairment that meets or equals a presumptively disabling impairment listed in the

regulations (if so, the claimant is disabled without regard to age, education, and work experience);

(4) whether the claimant has the Residual Functional Capacity (RFC) to perform his or her past


                                                    4
relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to the

Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        In her appeal brief, Plaintiff claims the ALJ’s disability determination is not supported by

substantial evidence in the record. ECF No. 14 at 1-10. Plaintiff raises one claim for reversal: the

ALJ erred in considering her mental RFC. Id. Upon review, and consistent with the following, the

Court finds the ALJ’s mental RFC determination is supported by substantial evidence; thus, the Court

finds no basis for reversal on this issue.

        Plaintiff claims the ALJ improperly assessed her limitations and failed to consider jobs she

could “hold” despite her mental impairments. ECF No. 14 at 2-10. In making this argument, Plaintiff

has the burden of persuasion “to prove disability and demonstrate [residual functional capacity].”

Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). While the ALJ is responsible for determining

Plaintiff’s true RFC, Plaintiff still has the burden of proving the true extent of her functional capacity

and limitations. See Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001).

        In the present action, despite Plaintiff’s claims to the contrary, the ALJ fully considered her

mental impairments. (Tr. 39-43). The ALJ recognized Plaintiff had been diagnosed with borderline

personality disorder and generalized anxiety disorder. (Tr. 42). Despite these impairments, the

examiner found Plaintiff “could perform the demands of basic work tasks” but “problems with

interpersonal relationships would cause problems getting along with others.” Id. Thus, the ALJ

                                                    5
limited Plaintiff to “performing jobs involving simple tasks and simple instructions and to having

only incidental contact with the public.” (Tr. 43). Upon review, the Court finds Plaintiff has offered

no basis for a determination that her mental limitations are any greater than those found by the ALJ.

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 19th day of March 2019.


                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  6
